DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s response filed 27 January 202 has been received and entered.  Claims 2-3, 5, 9-10, 13 and 20-22 have been previously canceled.  Claims 1, 4, 6-8, 11-12, 14-19 and 23-25 are currently pending.  
Claims 11-12, 14-19 and 23-25 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 26 May 2017.
	The text of those sections of Title 35, U.S. Code not included in this action can be round in a prior Office action.
	Any objection or rejection of record which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
	Applicant’s arguments filed 27 January 2022 have been fully considered but are not deemed to be persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 4 and 6 stand rejected under 35 U.S.C. 103 as being unpatentable over Yao (U.S. Publication No. 20120165305) in view of French (U.S. Publication No. 20140030259) for the reasons of record in the previous Office action(s) and further in view of Phillips et al. (International Immunology, Vol. 27(1):  39-46, 2014).
Yao teach that aberrant activation of FGFR can lead to tumor development, progression and resistance to conventional cancer therapies and that development of selective inhibitors targeting FGFR is useful in the clinical treatment of diseases that have elevated FGF or FGFR activity (¶ 4).  Yao provides pharmaceutical compositions comprising FGFR3 inhibitors that are useful in the treatment of cancer (Abstract). The inhibitors are useful in the treatment of solid tumors (¶¶ 177, 179). A therapeutically effective amount is an amount that elicits the biological or medicinal response in a tissue, system, animal, individual or human (¶ 184). One or more additional pharmaceutical agents or treatment methods such as, for example, other anti-cancer agents can be used in combination with the FGFR3 inhibitors (¶ 186). Other anti-cancer agent(s) include antibody therapeutics such as antibodies to PD-1 (¶ 195). The active compound is generally administered in a pharmaceutically effective amount (¶ 205). Effective doses will depend on the disease condition being treated as well as by the judgment of the attending clinician depending upon factors such as the severity of the disease, the age, weight and general condition of the patient, and the like (¶ 210).  Yao does not provide an FGFR3 inhibitor which is an anti-FGFR3 antibody.
	French provides methods of treating a disease or disorder in an individual comprising administering to the individual an effective amount of an FGFR3 antagonist (e.g., anti-FGFR3 antibodies), wherein the disease or disorder is a proliferative disease or disorder, wherein the proliferative disease or disorder is cancer, wherein the cancer is a solid tumor ( ¶¶126, 161). The anti-FGFR3 antibody comprises a heavy chain variable region comprising SEQ ID NO:134 and a light chain variable 
	Phillips et al. teach therapeutic uses of anti-PD-1 and anti-PD-L1 antibodies for treating a number of cancers (see Table 1).  Phillips et al. also teach that the tolerability of PD-1-pathway blockers and their unique mechanism of action have made them ideal backbones for combination regimen development including use with cytotoxic chemotherapy, anti-angiogenic agents, alternative immune-checkpoint inhibitors, immunostimulatory cytokines and cancer vaccines (see abstract).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to treat a solid tumor by administering a FGFR3 inhibitor and a PD-1 inhibitor, as taught by Yao, and to modify that teaching with an anti-FGFR3 antibody, as taught by French.  The skilled artisan would have had a reasonable expectation of success of combining the two therapies because Phillips et al. teach that use of PD-1 inhibitors in combination with other cancer agents demonstrate promising results. One of ordinary skill in the art would be motivated to make this modification to the method of Yao et al. based on the suitability of an anti-FGFR3 antibody for its intended use of inhibiting FGFR3 in a method of treating solid tumors.  The invention is therefore prima facie obvious over the prior art.

Response to Arguments
Applicant argues at page 6 of the response that the Office has failed to make out a prima facie case of obviousness.  Applicant argues at page 7 of the response that Yao fails to teach an antagonistic FGFR3 antibody or the 6CFR sequences included in the antagonistic FGFR3 antibody or binding fragment of claim 1.  Applicant asserts that Yao only discloses small molecule FGFR3 inhibitors and silent on FGFR3 antibodies.
First, Applicant is correct that Yao does not teach antagonistic FGFR3 antibodies or the antibody recited in claim 1.  Yao was not cited for such a teaching.  Yao was cited 
Applicant further argues that Yao describes numerous anti-cancer agents and does not provide any indication that any one particular agent would be particularly useful in combination with an FGFR3 inhibitor to treat cancer.  Applicant further asserts that Yao provides no teaching, suggestion or motivation to substitute a small molecule FGFR3 inhibitor for an antagonistic FGFR3 antibody with the structure recited in claim 1.  
Applicant’s argument has been fully considered but is not found persuasive.  The rejection is not based on Yao alone.  French was cited for the teaching of antagonistic FGFR3 antibodies and motivation to substitute comes from the fact that the antibodies of French are equivalents known to be used for the same purpose.  French clearly teaches that the antibodies (which are the same as those recited in claim 1) are FGFR3 inhibitors as are the small molecules of Yao.  An express suggestion to substitute one equivalent component for another is no necessary to render such substitution obvious In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982) (see MPEP 2144.06 (II)).   
With regard to the selection of a PD1 inhibitor from the potential list of suitable chemotherapeutic or other anti-cancer agents, while the list includes a number of 
Applicant at page 7 correctly states that French provides methods of treating a disease/disorder by administering an effective amount of an FGFR3 antagonist and does not provide a PD-1 inhibitor.  It is also noted that French discloses the same FGFR3 inhibitor of the instant claims.  Applicant asserts that French discloses at least 18 different anti-FGFR3 antibodies.  However, this characterization of French is not fully accurate.  French appears to teach 4 main antibodies (clones 184.6.1N54S, 184.6.1’, 
At page 8 of the response, Applicant argues that Phillips et al. does not teach the combined use of PD-1 inhibitors and anti-FGFR3 inhibitors.  Applicant asserts that the disclosure of Phillips et al. is not sufficient to allow a person of skill in the art to expect similar success combining PD-1 inhibition and agent that targets an entirely different molecule such as FGFR3.  Applicant’s arguments have been fully considered but are not found persuasive.  The use of both FGFR3 antibodies and PD1 inhibitors for treating cancer are known, as evidenced by the cited references in the rejection.  Therefore, it is prima facie obvious to combine the two treatments, each of which is taught by the prior art to be useful for the same purpose of treating cancer (see MPEP 2144.06).  Applicant’s assertion is not supported by any facts or evidence as to why making such a combination would not have a reasonable expectation of success.  Because the two treatments were known in the art for treating cancer, there is a reasonable expectation of success that when the two treatments are administered together, they will still treat cancer.  The rejection has provided reasons for why there is a reasonable expectation of success, including that each compound alone is useful for treating cancer as well as 
In response to Applicant's continued argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Yao clearly teaches treatment of cancer/solid tumors with an FGFR3 inhibitor and teaches that one or more additional pharmaceutical agents or treatment methods such as, for example, other anti-cancer agents can be used in combination with the FGFR3 inhibitors.  Yao identifies a number of different anti-cancer agents which include antibody therapeutics such as antibodies to PD-1.  The rejection is based on the teaching in the prior art that FGFR3 inhibitors could be combined with antibody therapeutics, such as antibodies to PD-1 and therefore, this was knowledge which was within the level of ordinary skill at the time the claimed invention was made.
Clearly, Yao teaches treating cancer with a combination therapy of FGFR3 inhibitor and PD-1 inhibitor, French teaches antagonistic FGFR3 antibodies and Phillips teaches tolerability of PD-1-pathway blockers and that their unique mechanism of action 

Claims 1 and 7-8 stand rejected under 35 U.S.C. 103 as being unpatentable over Yao (U. S. Publication No. 20120165305) in view of French (U.S. Publication No. 20140030259) further in view of Phillips et al. (International Immunology, Vol. 27(1):  39-46, 2014) and Lonberg (U. S. Patent No. 9505839) and the entry for pembrolizumab in the MeSH database.
The disclosure of Yao, French and Phillips are provided above.  Yao does not teach pembrolizumab.
Lonberg provides the anti-PD-1 antibody lambrolizumab (column 35, lines 52-54). Lambrolizumab is another term for pembrolizumab. See, for example, the MeSH entry for pembrolizumab. Lonberg does not provide an FGFR3 inhibitor.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to treat a solid tumor by administering a FGFR3 inhibitor and a PD-1 inhibitor, as taught by Yao, and to modify that teaching with an anti-FGFR3 antibody, as taught by French and to modify the PD-1 inhibitor, as taught by Yao, with lambrolizumab, as taught by Lonberg, with a reasonable expectation of success.  One of ordinary skill in the art would be motivated to make this modification based on the suitability of lambrolizumab for its intended use of inhibiting PD-1 in a method of treating solid tumors as taught by Lonberg. The skilled artisan would have had a reasonable expectation of success of combining the two therapies because Phillips et al. teach that use of PD-1 inhibitors in combination with other cancer prima facie obvious over the prior art.

Response to Arguments
Applicant argues at page 9 of the response that Lonberg fails to teach, disclose, or suggest the combination of an antagonistic FGFR3 antibody with a PD-1 antibody.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Yao teaches treating cancer with a combination therapy of FGFR3 inhibitor and PD-1 inhibitor, French teaches antagonistic FGFR3 antibodies (including the antibody of the claims) and Phillips teaches tolerability of PD-1-pathway blockers and that their unique mechanism of action have made them ideal backbones for combination regimen prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, absent evidence to the contrary.

Conclusion
No claim is allowed.

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christine J Saoud/Primary Examiner, Art Unit 1647